 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   MD Helicopters Incorporated,                        No. CV-19-02236-PHX-JAT
10                  Plaintiff,                           ORDER
11   v.
12   United States of America, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff’s motion to seal the motion for temporary
16   restraining order and preliminary injunction. (Doc. 12). Plaintiff has filed a redacted
17   version of the motion, redacting only those portions of the motion that Plaintiff claims
18   should not be public because they are trade secrets. (Doc. 13).
19          This Court may seal portions of the request for injunctive relief only if this Court
20   finds compelling reasons to seal the record. Ctr. for Auto Safety v. Chrysler Grp., LLC,
21   809 F.3d 1092, 1096-97 (9th Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto
22   Safety, 137 S. Ct. 38 (2016). Protecting trade secrets is a compelling reason for filing under
23   seal. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). Taking
24   Plaintiff at its word that each item redacted is a trade secret, the Court will grant the motion
25   to seal.
26          The Federal Rules of Civil Procedure do not permit this Court to grant a preliminary
27   injunction without notice. Because the request for a temporary retraining order and request
28   for a preliminary injunction are combined into a single motion, the Court will not take any
 1   action on the requests until notice has been given to the Defendant. Thus, Plaintiff must
 2   file with the Court a document that proves notice of the motion has been given to the
 3   Defendant if Plaintiff seeks action in an expedited manner.
 4          Based on the foregoing,
 5          IT IS ORDERED that the motion to seal (Doc. 12) is granted; the Clerk of the
 6   Court shall file the currently lodged motion (Doc. 9) and all exhibits under seal.
 7          Dated this 16th day of April, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
